BROWN, Judge,
dissenting.
I respectfully dissent. In my view, the majority misreads and misapplies the test articulated in Bruck. In Bruck, we discussed a similar conflict of laws issue previously addressed by Indiana courts, namely, which forum’s law governs liability, and we noted that the Restatement (Second) of Conflict of Laws provides:
[T]he distribution of wrongful death proceeds should be governed by the state law selected to govern liability, except that
where one state is the state of domicile of the decedent and the beneficiaries or the defendant and the beneficiaries, it would seem that, ordinarily at least, the wrongful death statute of this state should be applied to determine how the recovery in a wrongful death action should be distributed.
632 N.E.2d at 747 (quoting Restatement (Second) of Conflict of Laws § 177, cmt. B (1971)). We noted that “[t]he traditional conflict of laws rule in torts has been to apply lex loci delicti — the law of the place where the injury occurred,” but that there has been a modern trend to abandon this traditional rule “in favor of the ‘most significant relationship’ test” contained in the Restatement (Second) of Conflict of Laws, §§ 175 and 177. Id. We also observed that the Indiana Supreme Court, in Hubbard Mfg. Co., Inc. v. Greeson, 515 N.E.2d 1071 (Ind.1987), adopted a modified version of the “significant relationship test” as follows:
“Choice-of-law rules are fundamentally judge-made and designed to ensure the appropriate substantive law applies. In a large number of cases, the place of the tort will be significant and the place with the most contacts. E.g., Lambert v. Yellowbird, Inc. (1986), Ind.App., 496 N.E.2d 406, 409 n. 2. In such cases, the traditional rule serves well. A court should be allowed to evaluate other factors when the place of the tort is an insignificant contact. In those instances where the place of the tort bears little connection to the legal action, this Court will permit the consideration of other factors such as:
1) the place where the conduct causing the injury occurred;
2) the residence or place of business of the parties; and
3) the place where the relationship is centered.
Restatement (Second) of Conflicts of Laws § 145(2) (1971). These factors should be evaluated according to their relative importance to the particular issues being litigated.
Id. (quoting Hubbard, 515 N.E.2d at 1073-1074) (emphases added). We then restated that test as: “[Ljex loci delicti is the rule presumptively to be applied unless the place of the tort is an insignificant contact, in which case other factors may be considered. The relative importance of those factors must then be evaluated in determining which state’s law to apply.” Id. Applying that test to the facts at issue, in which the decedent, an Indiana resident, was traveling on the Ohio turnpike from New York to Indiana when he was struck by a tractor trailer and killed, we determined such contact with Ohio to be insignificant, and were accordingly then “left to consider other factors under the Hubbard analysis” in determining whether Indiana or Ohio’s wrongful death distribution laws governed. Id. at 747-748.
Here, by contrast, as alleged in the complaint filed in Rhode Island, although the Kugel Patch was manufactured in Cran-ston, Rhode Island, the surgery in which the Kugel Patch was implanted into Show-ley took place in Logansport, Indiana. Logansport was also the place where the subsequent surgeries occurred, as well as where Showley ultimately died. Philip and *1023Showley were domiciled in Cass County, Indiana. Thus, the place of the tort, Indiana, was a very significant contact given the circumstances surrounding the wrongful death action, and it was unnecessary to turn to other factors described in Hubbard. Lex loci delicti should control distribution of the proceeds.
Indeed, my review of applicable Rhode Island law reveals that, had this matter proceeded to trial, the Rhode Island court would have decided to apply Indiana’s wrongful death statute. Rhode Island has adopted an “interest-weighing” approach to determine which state’s law to apply in a given case. Najarian v. Nat’l Amusements, Inc., 768 A.2d 1253, 1255 (R.I.2001) (citing Woodward v. Stewart, 104 R.I. 290, 299, 243 A.2d 917, 923, (1968), cert. denied, 393 U.S. 957, 89 S.Ct. 387, 21 L.Ed.2d 371 (1968)). Under this method, the Rhode Island trial court is required to look at the facts of the particular case and determine the rights and liabilities of the parties “in accordance with the law of the state that bears the most significant relationship to the event and the parties,” i.e., the modern significant relationship test. Id. (citing Cribb v. Augustyn, 696 A.2d 285, 288 (R.I. 1997) (quoting Pardey v. Boulevard Billiard Club, 518 A.2d 1349, 1351 (R.I. 1986))).
Factors which the Rhode Island court must weigh in determining which law applies are “(1) predictability of result; (2) maintenance of interstate and international order; (3) simplification of the judicial task; (4) advancement of the forum’s governmental interests; and (5) application of the better rule of law.” Id. (quoting Pardey, 518 A.2d at 1351 (citing Brown v. Church of the Holy Name of Jesus, 105 R.I. 322, 252 A.2d 176 (1969))). Also, in tort cases, the following contacts are also to be considered: (a) the place where the injury occurred; (b) the place where the conduct causing the injury occurred; (c) the domicile, residence, nationality, place of incorporation and place of business of the parties; and (d) the place where the relationship, if any, between the parties is centered. Id. (citing Brown, 105 R.I. at 326-27, 252 A.2d at 179; Restatement (Second) Conflict of Laws § 145(2) (1971)). Also, according to Rhode Island law, in personal injury actions the law of the state where the injury occurred governs the rights and liabilities of the parties unless one state has a more significant relationship with respect to a particular issue. Id. (citing Blais v. Aetna Casualty & Surety Co., 526 A.2d 854, 856-857 (R.I. 1987); Restatement (Second) Conflict of Laws § 146 (1971)).
Thus, had the Rhode Island court held a trial or ruled on this issue, it is probable that it would have applied Indiana law. That being said, it is puzzling that this court would then apply Rhode Island law to the distribution of the settlement proceeds. Thus, rather than falling into a “legal lacuna,” in my view this case is rather straightforward and Indiana’s wrongful death scheme should apply.
Having determined that Indiana law applies, the Indiana Supreme Court made clear in Bemenderfer v. Williams that “the wrongful death statute does not operate to preclude the statutory beneficiary who dies before judgment from recovering wrongful death damages.” 745 N.E.2d 212, 214 (Ind.2001). Instead, the person(s) entitled to the estate of the statutory taker stand(s) to recover such proceeds. Id. at 219. Thus, Eddie, as Philip’s sole heir, is entitled to Philip’s share of the proceeds of Showley’s settlement, which is the remainder of the settlement proceeds after payment to Showley’s estate of “reasonable medical, hospital, funeral and burial ex-pense[s],” Ind.Code § 34-23-1-1, because Kelsey did not demonstrate that she is a dependent child.3 See Luider v. Skaggs, *1024693 N.E.2d 593, 596 (Ind.Ct.App.1998) (holding that “the degree of kinship alone should not be the sole factor in determining the right of recovery in a wrongful death action,” that “the issue of dependency should also define the right,” and “[t]he fact that the decedent is survived by a brother who was not dependent upon her should not foreclose Luider’s right to recovery,” in which appellant Luider was a dependent second cousin of the decedent and appellee Skaggs, the decedent’s non-dependent brother, challenged the distribution), trans. denied; see also Necessary v. Inter-State Towing, 697 N.E.2d 73, 80 (Ind.Ct.App.1998) (“Thus, the legislature set forth two conditions for recovery under the wrongful death statute: dependency and heirship. If both of these cannot be shown by the claimant, then that person is precluded from recovering as a dependent under the wrongful death statute.”), reh’g denied, trans. denied.
Finally, I note that the majority implies that because Philip, in his Petition for Issuance of Letters, named Kelsey as heir of Showley’s estate, he meant to pursue the wrongful death claim on her behalf. In my view, however, Philip was merely listing Kelsey as a known heir of Showley’s estate, and was not necessarily excluding himself as an heir. Indeed, the court in its order named Philip as Showley’s heir when it also appointed Philip the administrator of her estate. To that end, I also note that Philip, in the complaint filed in the Rhode Island court, named himself as both the personal representative “and as next of kin” for Showley. Appellant’s Appendix at 13. Indeed, the complaint alleges among other things loss of consortium, in which Philip was the party directly impacted by the alleged conduct of Davol and Bard. The complaint does not mention Kelsey.
While I may be inclined to agree with the majority to the extent that, between the two prospective takers in this instance, Kelsey appears to be the more sympathetic figure, it also appears clear to me that the balance of Showley’s wrongful death proceeds should have been awarded to Philip’s estate. I would remand for a determination of the reasonable medical, hospital, funeral and burial expenses to be awarded to Showley’s estate, and award the remainder of the proceeds to Philip’s estate. I respectfully dissent.

. Ind.Code § 34-23-1-1 provides in part:
When the death of one is caused by the wrongful act or omission of another, the per*1024sonal representative of the former may maintain an action therefor against the latter, if the former might have maintained an action had he or she, as the case may be, lived, against the latter for an injury for the same act or omission. When the death of one is caused by the wrongful act or omission of another, the action shall be commenced by the personal representative of the decedent within two (2) years, and the damages shall be in such an amount as may be determined by the court or jury, including, but not limited to, reasonable medical, hospital, funeral and burial expenses, and lost earnings of such deceased person resulting from said wrongful act or omission. That part of the damages which is recovered for reasonable medical, hospital, funeral and burial expense shall inure to the exclusive benefit of the decedent's estate for the payment thereof. The remainder of the damages, if any, shall, subject to the provisions of this article, inure to the exclusive benefit of the widow or widower, as the case may be, and to the dependent children, if any, or dependent next of kin, to be distributed in the same manner as the personal property of the deceased. ... (Emphasis added).